Title: From John Quincy Adams to Thomas Boylston Adams, 5 October 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear brother.
Boston 5. October 1802

The apt and excellent quotation from Horace’s epistles, in your letter of 26th: ulto: made me turn over all the editions and translations of the old poet, that came within my reach, to find the context—When once a man takes up Horace, it is not easy to lay him down again—So in turning over the leaves I stumbled by the strangest accident imaginable upon the fourth Ode of the second book—But what is yet more surprizing, and indeed almost incredible to myself, is, that upon opening the book again, the enclosed imitation drop’d out from between the leaves—I send it you for your opinion with regard to its authenticity; and also of its merit as an imitation—It strikes me that if it be really genuine, Pain’s poetry is better than his prose—The great difficulty seems to be that the tender tale of Sally has not yet been long enough known to have made its way across the Atlantic, and back again—But indeed Pain being so much in the philosopher’s confidence may have been acquainted with the facts earlier than the American public in general—In short I cannot find my way out of the critical labyrinth, and leave it to your taste and ingenuity to discover the clue.
I have read the life of Gifford, in some of our newspapers, extracted from his book; and it gives me a very favourable opinion of the man—The tale of Genius bursting into light through the petrified shell of poverty and neglect, is always pleasing, and few instances of the kind, so extraordinary as that of Gifford have ever come to my knowledge—His Juvenal I shall certainly purchase as soon as it shall undress itself enough to meet the level of my finances—I have been so much used to find myself out-done in poetical translation, that I shall feel no mortification, at being once more excell’d by him—Sotheby has made me callous upon that score; and if my Vanity wanted a back-door to retreat from, it would immediately suggest, that my translation was a hasty and unfinish’d production, not intended for publication, and his, by his own account the labour of twenty years.—I am willing to impute it therefore to your indulgence or partiality that you thought the American version would in any respect bear a comparison with the other.
The whale-oil for which you write is too rank, because too stale to send you—Political disquisitions like those in our newspapers, are flowers of a day, and turn to mere chaff and straw, unless you catch them at the hour of their bloom—The pieces to which I refer appeared in the Boston Gazette, nearly a month ago—They are therefore dead and gone—Nor shall you misspend your time so much as to read them—The National Intelligencer has republished a garbled extract from the last number only, (there were 6 in all) but he has taken special care not to publish the two first numbers, which contained his dressing—He thinks the author a verbose critic, and complains that he liberally quotes the antient poets, and proves everything from them—Poor thing—If the enclosed Ode should ever meet his eye, he will find more proved from the antient poets than will be welcome to him.
Our friends here and at Quincy are all well—My George only excepted—He breeds his teeth with much pain and difficulty; and for the last four months has scarcely had a week’s respite—We are not without some cases of malignant fever here; but as the season is advancing we hope it will very speedily subside wherever it has appeared upon the continent.
Bradford the printer, I observe, advertises a subscription for a complete edition of Burke’s works—Ito be comprized in eight volumes octavo—I want you to put my name down as a subscriber—
Ever faithfully your’s
This letter was prepared to be sent you by Mr: Walter, a young Gentleman who has just completed his course of legal studies, and is going to make a tour of some weeks, as far as Washington—He bears a very good character as a scholar, and is a particular friend of Shaw.—But he goes off very early in the morning, and perhaps I shall miss the opportunity by him—In that case I shall send it by the mail—
